DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7, 11, 14, 15, 17, and 18 are pending and examined.

Claim Rejections - 35 USC § 112
Claims 1-7, 11, 14, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the phrase “optionally substituted” is not clear as to whether the claims which are expected to contain required components are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heckeroth et al., (WO2009/024541), in view of Shepard et al., (US2005/0005868), in view of Majumdar et al., (US2017/0354593), and in view of Koerber et al., (U.S. Pat. No. 8,563,474).
Heckeroth teaches isoxazoline compounds, compositions and medicaments for controlling parasitic infections of animals and their environments. See abstract.  Those parasitic infections including protection against various parasites including arthropods. See par. 184.  The compositions are to be placed in an animal’s feed or drinking water. See par. 196.  Heckeroth teaches the isoxazoline compounds, or a salt or solvate thereof, to have the following structural formula. See par. 5-15.  Concentrations used were about 3-10 pp. See par. 32.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Heckeroth teaches a parasiticidal composition comprising an isoxazoline compound as described above with at least one excipient.  Heckeroth exemplifies the agent below as an isoxazoline compound, wherein ZA is CF3. See compound 11-1R, shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
Heckeroth teaches compound 11-1 as an exemplary agent effective against fleas and mites on mice.  See par.’s 61-64.  Heckeroth teaches the isoxazoline composition to be administered in an animal’s drinking water, wherein the composition is present in the form of a solution or suspension that is mixed (i.e., diluted) with water. See p50-51.  One or more solvents can be used. See par. 203.  The effective amount of isoxazoline compounds in the formulation are taught to range from about 0.001 to about 200 mg/kg of body weight. See p49.  Heckeroth teaches a variety of other excipients for the compositions, including additional solvents. See par. 201-210.  The compositions appears to be particularly beneficial 24 to 48 hours after manifestation, e.g. See p27, line 15.  Further, contemplated stabilizers include antioxidants. See par. 212
	Heckeroth does not teach a water sanitizing agent.
	Shepard teaches producing animal drinking water by including a disinfectant (i.e., a water sanitizer).  Chlorine dioxide and sodium hypochlorite are known to be added to drinking water for animals as a disinfectant. See par. 4 and 7, e.g.  These compounds can disinfect water and are well known in the art. See par. 8.  These are the sanitizers contemplated in the Examples of the instant Specification as oxidizing sanitizers. See p23, line 33.
	It would appear that the compounds taught are stable for at least 24 hours when combined with the claimed components, absent evidence to the contrary.
	Heckeroth and Shepard do not teach vitamin E as the antioxidant.
	Majumdar teaches stable veterinary compositions comprising an isoxazoline as an antiparasitic agent, which can be fluralaner. See par. 6.  The soft chewy composition can comprise at least one antioxidant, including Vitamin E as a non-limiting example.  Further, wetting agent can be used to include anhydrous and hydrous solvents, such as water, glycerin, and others. See par. 14.  
	With respect to the concentration of antioxidant, Vitamin E or other antioxidant can be used in a concentration of 0.01% to 2 %. See par. 55.  This concentration overlaps with the claimed concentration. See M.P.E.P. § 2144.
	Majumdar does not teach drinking water administration of vitamin E.
	Koerber teaches pesticidal mixtures for animals comprising isoxazoline compounds.  Further, the compounds can comprise a suitable antioxidant, including tocopherol as one of only 5 listed.  Additionally, the compositions can be orally administered to animals in the form of a solution or other liquid in their drinking water.  
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The antioxidant concentration and the sanitizer concentrations are recognized result effect variables with optimizable concentrations through nothing more than routine experimentation.  However, such concentration do not appear to require optimization to fall within the presently claimed ranges. 
	With regard to claims 17 and 18, Applicant merely requires a kit and container, as well as instructions.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983).
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Heckeroth, Shepard, Majumdar, and Koerber.  One would be motivated to do so because fluralaner is known to be included in a composition comprising drinking water and an antioxidant, as well as solvents, as taught by Heckeroth.  Further, Shepard explains that the claimed water sanitizing agents are well-known to be used in disinfecting animal drinking water.  Finally, vitamin E is not specifically selected as an antioxidant for use according to Heckeroth, but Majumdar teaches a non-liquid composition comprising fluralaner, vitamin E, and solvents for the same use claimed.  Even further, Koerber teaches pesticide composition for oral administration in the drinking water to an animal comprising an antioxidant, such as tocopherol with an isoxazoline compound.  Thus, if nothing more vitamin E would be a known antioxidant for combination in a composition that comprises the same API.  Majumdar also teaches a concentration of antioxidant that overlaps that claimed concentration.  As such, it appears that a person of ordinary skill in the art would read Heckeroth and arrive at a claimed composition with a sole distinction being an antioxidant other than vitamin E may be used.  Shepard teaches the claimed drinking water disinfectants, chlorine dioxide and sodium hypochlorite.  Majumdar provides an additional motivation to select vitamin E as antioxidant based on its used with the claimed API.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	As such, no claim is allowed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 11, 14, 15, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,179,372. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than allowed claims of the ‘372 patent although they encompass the subject matter including treating or preventing parasitic infections and controlling or reducing parasitic arthropods with compositions comprising the same components, including: isooxazoline, fluralaner, alpha tocopherol, and a solvent.
As such, no claim is allowed.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          
                                                                                                                                               
/JARED BARSKY/Primary Examiner, Art Unit 1628